BEEZER, Circuit Judge,
concurring.
I concur in the judgment of the court. Rather than reverse the district court’s decision on the leave to amend motion, I would reverse the district court’s dismissal of the first four claims of the complaint. Claims I-IV as originally drafted should be allowed to go forward.
The Supreme Court in Swierkiewicz v. Sorema, 534 U.S. 506, 122 S.Ct. 992, 152 L.Ed.2d 1 (2002), emphasizes the importance of a liberal notice pleading system under Fed.R.Civ.P. 8(a) that gives fair notice of the basis for petitioner’s claims. The Supreme Court states, “[i]f a pleading fails to specify the allegations in a manner that provides sufficient notice, a defendant can move for a more definite statement under Rule 12(e) before responding. Moreover, claims lacking merit may be *839dealt with through summary judgment under Rule 56. The liberal notice pleading of Rule 8(a) is the starting point of a simplified pleading system, which was adopted to focus litigation on the merits of a claim.” 534 U.S. at 514.
In this case, the complaint alleged,
III. Defendant Hoover is sued in his individual capacity. On November 23, 1999 he was Chief of Police. He was acting within the scope of his employment with the City of Reno.
IV. Defendant Griffin is sued in his individual capacity. On November 23, 1999 he was Mayor of the City of Reno. He was acting within the scope of his employment with the City of Reno.
V. Defendant McNeely is sued in his individual capacity. On November 23, 1999, he was City Manager of the City of Reno. He was within the scope of his employment with the City of Reno at the time.
VI. Bill Lange is sued in his individual capacity. On November 23, 1999, he was a police officer with the City of Reno acting within the course and scope of his employment.
VII. The City of Reno is a municipal corporation. At all times, the individual Defendants acted under color of state law pursuant to a custom or policy of Defendant City of Reno.
VIII. On November 23, 1999, Plaintiff, in the normal course of proceedings at a Reno City Council meeting, was engaging in free speech under the first amendment to the United States Constitution.
IX. Defendants, in concert, directed or caused or participated in the detention, arrest, and imprisonment of Plaintiff without reasonable suspicion that he had committed any crime, without probable cause to believe that he had committed any crime, and for the purpose of chilling his free speech and punishing his free speech under the first amendment to the United States Constitution.
X. Defendants’ conduct in this regard violated Plaintiff’s right under the fourth amendment to be free from unreasonable seizure.
XI. Defendants’ conduct violated Plaintiffs right under the first amendment to free speech.
The district court held that the complaint was conclusory. However, under the liberal requirements of notice pleading, the complaint clearly put the defendants on notice. The complaint identified the defendants and explained that the defendants directed, caused or participated in plaintiffs arrest in violation of the First Amendment during a Reno City Council meeting on November 23, 1999. The complaint answered the key questions of who acted, when they acted, where they acted, and what rights they violated. At oral argument, defense counsel conceded that the defendants were aware of what incident was at issue.
Although defense counsel argues that the particular conduct challenged against each defendant was not specified, any difficulties in filing an answer could be addressed through a motion under Fed. R.Civ.P. 12(e).
I would set aside the district court’s order dismissing plaintiffs first four claims and remand the case for further proceedings. I concur in the judgment of the court.